Citation Nr: 1437761	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  12-13 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1990 to May 1991, and had service in the Army Reserves with periods of active duty for training (ACDUTRA) from October 1979 to March 1980 and June 1985 to June 1986, and additional unverified periods of ACDUTRA and inactive duty for training (INACDUTRA).  This matter is before the Board of Veterans' Appeal (Board) on appeal from an August 2010 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  In July 2014, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on her part is required.


REMAND

The Veteran contends that her skin disability, diagnosed as nummular dermatitis, is related to her active duty service (specifically including her Persian Gulf Era service in Saudi Arabia). 

Initially, the Board notes that the Veteran's complete Reserve service records have not been secured.  As she is claiming that her skin disability was incurred during her active duty service in 1991, and has persisted since, complete records from her service in the Reserves (including reports of periodic examinations), which are of record,  may contain pertinent evidence, and must be sought. 

At the July 2014 hearing, the Veteran testified that she never had any skin problems prior to her deployment to Saudi Arabia, and that had such problems upon her return, and since.  She testified that she treated her skin problem with over the counter medication prior to seeking VA treatment in 2010.  She indicated she can corroborate her testimony with lay statements; she should be afforded opportunity to do so. 
The May 2010 VA examination and July 2010 addendum reports show a diagnosis of nummular dermatitis, but do not include an adequate opinion regarding the etiology of such disability.  The July 2010 addendum only notes that "the cause is unknown."  In essence, the opinion of the examiner is a non-opinion (with no probative value).  It does not explain whether there are no known causes of nummular dermatitis or whether it is merely in this case that the nummular dermatitis cannot be attributed to a specific etiological factor.  Once the duty to assist by providing an examination is triggered, VA must provide one that is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  If a medical opinion sought is indeed not possible, the examiner must explain why that is so.  Consequently, another examination to secure an adequate medical advisory opinion is necessary.

The Veteran has also indicated she receives ongoing VA treatment for her skin disability.  Updated records of such treatment may contain pertinent information, are constructively of record, and must be obtained.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should arrange for an exhaustive search for the Veteran's complete STRs from her post-active duty Reserve service (to specifically any reports of periodic examinations).  The search must encompass her Reserve unit as well as all storage facilities where such records may have been retired.  If no records are available, their unavailability and the scope of the search should be noted for the record.

2.  The AOJ should secure for the record copies of the complete updated clinical records of all treatment the Veteran has received for her skin disability since April 2012.  She must assist in this matter by identifying all providers.

3.  The AOJ should advise the Veteran that she may provide lay statements to support her statements that her claimed skin disability began during her deployment to Saudi Arabia, and has persisted since. 

4.  Thereafter, the AOJ should arrange for the Veteran to be examined by a dermatologist to determine the nature and likely etiology of her claimed skin disability.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

 (a) Please identify (by diagnosis) each skin disability found.  If no skin disability is diagnosed, please reconcile that conclusion with the evidence in the record (including the report of the the May 2010 VA examination when nummular dermatitis was diagnosed) to the contrary.

 (b) Please identify the most likely etiology for each skin disability entity diagnosed.  Specifically (taking into account her service in the Gulf, and her allegations of continuity of symptoms since service), is it at least as likely as not (a 50% or better probability) that such is related to the Veteran's service?

The examiner must explain the rationale for all opinions, citing to supporting factual data.  If any opinion sought cannot be offered, the examiner must explain why that is so, e.g., whether the state of medical knowledge is such that there are no known causes for the disability, there are multiple etiological factors for the disease diagnosed, none more likely than the others, the information available is inadequate, or the examiner lacks the requisite expertise, etc..

5.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and her representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

